Docket No. 104176.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS



REGINALD L. BEACHAM, Appellee, v. ROGER E. WALKER,
JR.,   Director, Illinois Department of Corrections, Appellant.

                  Opinion filed September 18, 2008.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Justices Freeman, Thomas, Kilbride, and Garman concurred in the
judgment and opinion.
   Chief Justice Fitzgerald and Justice Burke took no part in the
decision.



                               OPINION

    Plaintiff, Reginald Beacham, an inmate in the Illinois correctional
system, filed a pro se complaint for order of habeas corpus,1 naming


   1
    The document filed by plaintiff is actually entitled “Petition for Writ
of Habeas Corpus.” Article X of the Code of Civil Procedure (735 ILCS
5/10–101 et seq. (West 2004)), which governs habeas proceedings, speaks
in terms of a “complaint” for “order” of habeas corpus. The parties
variously refer to the document filed as a “complaint” or “petition.” For
consistency, we adopt the statutory terminology and will utilize the terms
“complaint” and “order” herein.
Roger Walker, Director of Corrections, as defendant. Pursuant to the
defendant’s motion to dismiss, plaintiff’s pro se complaint was
dismissed without prejudice, and was thereafter superceded by an
amended complaint filed by appointed counsel. Plaintiff’s amended
complaint suggested, inter alia, an irregularity in the imposition of his
consecutive sentence for attempted murder and alleged that he was,
consequently, unlawfully detained, as his initial sentence for murder
would have expired if day-for-day good time were applied. The
defendant moved to dismiss plaintiff’s complaint pursuant to section
2–615 of the Code of Civil Procedure (Code) (735 ILCS 5/2–615
(West 2004)). The defendant interpreted plaintiff’s allegations as
suggesting that his 30-year, consecutive sentence for attempted
murder was void and argued that plaintiff was not entitled to
immediate release in any event, because good-time credits cannot be
considered in a habeas proceeding. The circuit court granted
defendant’s motion. The appellate court reversed and remanded,
finding “[i]f plaintiff’s claim that his 30-year sentence is void is
meritorious and if DOC determines day-for-day good-conduct credit
applies, he would be entitled to immediate release from prison.” No.
4–06–0269 (unpublished order under Supreme Court Rule 23). This
court allowed defendant’s petition for leave to appeal (210 Ill. 2d R.
315), and we now reverse the judgment of the appellate court.

                           BACKGROUND
     Plaintiff’s amended complaint recounts the facts leading up to the
filing of plaintiff’s current habeas complaint. In Cook County case
number 86–CR–7507, plaintiff was found guilty of the murder of
Will James (counts I and II) and the attempted murder of Frank James
(count III). He was sentenced to 40 years in prison for each of two
counts of murder to be served concurrently, and to 30 years for one
count of attempted murder to be served consecutively with the
sentences for murder. As plaintiff notes, the State’s evidence
indicated that plaintiff first shot and injured Frank James, then shot
and killed Will James when he and another man attempted to restrain
plaintiff. Plaintiff’s convictions were affirmed on direct appeal.
People v. Beacham, 189 Ill. App. 3d 483 (1989). Plaintiff’s amended
complaint indicates that he has filed at least two prior complaints for


                                  -2-
habeas relief under state statutory provisions. Both were denied. A
federal habeas complaint has been dismissed.
    The current habeas proceedings were commenced on November
4, 2004, with the filing of a pro se complaint for habeas relief.
Plaintiff’s pro se complaint set forth an ill-defined one-act, one-crime
argument, suggesting that one of his sentences is void, and averred
that he would be entitled to release from custody if day-for-day good
time were applied. Defendant responded with a motion to dismiss and
a supporting memorandum of law, arguing that plaintiff had failed to
attach relevant documents to his complaint, that plaintiff had failed
to state a claim upon which relief could be granted, and that the
Department of Corrections had correctly calculated plaintiff’s term of
imprisonment, which had not expired. On August 1, 2005, the circuit
court entered an order dismissing plaintiff’s complaint without
prejudice.
    On September 22, 2005, plaintiff, who was then represented by
appointed counsel, filed an amended complaint for order of habeas
corpus, alleging that the time during which he could be legally
detained had expired. Plaintiff suggested there was a one-act, one-
crime violation with respect to his two murder convictions, but
acknowledged: “It may be argued that this sentence [sic] of 40 years
on count I and count II are harmless because the sentences are to be
served concurrently.” The gist of plaintiff’s argument appears to have
centered around the consecutive sentence he received for attempted
murder, although his argument–if it can be called such–is more
inferential than assertive. Plaintiff merely observes that section
1005–8–4(a) of the Unified Code of Corrections (Ill. Rev. Stat. 1987,
ch. 38, par. 1005–8–4(a), now 730 ILCS 5/5–8–4(a) (West 2004))
mandates concurrent sentences unless the sentencing court is of the
opinion that a consecutive sentence is required to protect the public
from further criminal conduct, in which case such a finding is to be
“set forth in the record.” Plaintiff then notes that no such finding was
made of record in this case. Having made that observation, the
plaintiff reiterates that his detention is unlawful and he should be
released.
    The defendant again filed a motion to dismiss pursuant to section
2–615 of the Code. The defendant characterized plaintiff’s argument
as follows: “Plaintiff generally argues that his attempt murder

                                  -3-
sentence is void, and that therefore, he is entitled to immediate release
under Illinois’s mandatory sentencing guidelines once day-for-day
good conduct credits are considered.” Citing this court’s decision in
People v. Gosier, 205 Ill. 2d 198 (2001), defendant noted that habeas
relief is available in only two situations: “the court of conviction
lacked subject matter or personal jurisdiction, *** or some event
subsequent to the prisoner’s conviction entitles him to immediate
release from custody.” Defendant stated that plaintiff had not argued
that the circuit court “lacked jurisdiction over him or his case” and
thus he had failed “to allege a cause of action challenging the
jurisdiction of the circuit court.” Further, defendant averred that no
event had occurred subsequent to conviction that would entitle
plaintiff to immediate release from his place of confinement in that
plaintiff had not served his maximum sentence. Defendant took the
position that good-conduct credits could not be considered in that
calculation, citing Taylor v. Cowan, 339 Ill. App. 3d 406 (2003).
Thus, the defendant argued, “[e]ven accepting as true plaintiff’s
allegation that only his 40-year sentence for murder is not void,
plaintiff is still not entitled to habeas relief.”
    Plaintiff filed a handwritten “response” that initially purports to
be filed “by his court appointed counsel,” but is later acknowledged
to be a pro se filing. Plaintiff’s response was rambling and often
unintelligible, but generally appeared to echo arguments made in his
dismissed pro se complaint.
    In a docket entry dated March 6, 2006, the circuit court granted
the defendant’s motion to dismiss, finding that “plaintiff has not
shown he is entitled to immediate relief.”
    On March 16, 2006, plaintiff filed a pro se motion to reconsider,
arguing, inter alia, that defendant had admitted his consecutive
sentence was void for lack of statutory compliance, and day-for-day
good-conduct credit should be considered in determining whether he
was entitled to immediate release. Plaintiff’s motion was denied.
Plaintiff filed timely notice of appeal on March 28, 2006.
    The appellate court reversed the dismissal of plaintiff’s complaint
and remanded with directions to consider the merits of plaintiff’s
void-sentence argument. The appellate court determined that day-for-
day good-conduct credits could be considered in determining
plaintiff’s entitlement to release and concluded: “If plaintiff’s claim

                                  -4-
that his 30-year sentence is void is meritorious and if DOC
determines day-for-day good-conduct credit applies, he would be
entitled to immediate release from prison.”

                             ANALYSIS
    We are called upon to review the circuit court’s ruling on a
section 2–615 motion to dismiss. A section 2–615 motion to dismiss
challenges the legal sufficiency of a complaint based on defects
apparent on its face. Marshall v. Burger King Corp., 222 Ill. 2d 422,
429 (2006); City of Chicago v. Beretta U.S.A. Corp., 213 Ill. 2d 351,
364 (2004). We review de novo an order granting or denying a section
2-615 motion (Marshall, 222 Ill. 2d at 429; Wakulich v. Mraz, 203 Ill.
2d 223, 228 (2003)), accepting as true all well-pleaded facts and all
reasonable inferences that may be drawn from those facts (Marshall,
222 Ill. 2d at 429; Ferguson v. City of Chicago, 213 Ill. 2d 94, 96-97
(2004)). We construe the allegations in the complaint in the light
most favorable to the plaintiff. Marshall, 222 Ill. 2d at 429; King v.
First Capital Financial Services Corp., 215 Ill. 2d 1, 11-12 (2005).
Given these standards, a cause of action should not be dismissed,
pursuant to a section 2–615 motion, unless it is clearly apparent that
no set of facts can be proved that would entitle the plaintiff to relief.
Marshall, 222 Ill. 2d at 429; Canel v. Topinka, 212 Ill. 2d 311, 318
(2004). However, the plaintiff must allege facts sufficient to bring a
claim within a legally recognized cause of action. Marshall, 222 Ill.
2d at 429-30.
    Habeas corpus provides relief only on the grounds specified in
section 10–124 of the Code of Civil Procedure (735 ILCS 5/10–124
(West 1996)). Gosier, 205 Ill. 2d at 205; Barney v. Prisoner Review
Board, 184 Ill. 2d 428, 430 (1998). It is well established that an order
of habeas corpus is available only to obtain the release of a prisoner
who has been incarcerated under a judgment of a court that lacked
jurisdiction of the subject matter or the person of the petitioner, or
where there has been some occurrence subsequent to the prisoner’s
conviction that entitles him to release. Gosier, 205 Ill. 2d at 205;
Barney, 184 Ill. 2d at 430. A complaint for order of habeas corpus
may not be used to review proceedings that do not exhibit one of
these defects, even though the alleged error involves a denial of
constitutional rights. Gosier, 205 Ill. 2d at 205; Barney, 184 Ill. 2d at

                                  -5-
430. Although a void order or judgment may be attacked “at any time
or in any court, either directly or collaterally” (People v. Thompson,
209 Ill. 2d 19, 27 (2004)), including a habeas proceeding (see People
ex rel. Lewis v. Frye, 42 Ill. 2d 311, 312 (1969); People v. Brazee,
316 Ill. App. 3d 1230, 1234 (2000)), the remedy of habeas corpus is
not available to review errors which only render a judgment voidable
and are of a nonjurisdictional nature. Frye, 42 Ill. 2d at 313.
     As this court recently noted in Hennings v. Chandler, 229 Ill. 2d
18 (2008), quoting from People ex rel. Stead v. Superior Court, 234
Ill. 186, 198 (1908), “ ‘The writ [of habeas corpus] should never
issue unless a petition is presented which is in substantial accord and
compliance with the provisions of the statute, and which shows upon
its face that the petitioner is entitled to his discharge.’ ” Hennings,
229 Ill. 2d at 28. “[I]f it is clear from a review of the complaint, that
the plaintiff is not entitled to the relief of habeas corpus, the order
shall be denied.” Hennings, 229 Ill. 2d at 26. In Hennings, this court
concluded that circuit courts may, upon determining that a complaint
is insufficient on its face to warrant any relief available under article
X, properly deny, sua sponte, a complaint for order of habeas corpus.
Hennings, 229 Ill. 2d at 30, quoting People ex rel. Haven v.
Macieiski, 38 Ill. 2d 396, 398 (1967) (under such circumstances
“dismissing the habeas corpus petition was not erroneous”).
     In this appeal, the parties would have us decide whether good-
conduct credits may be considered in determining whether a plaintiff,
in a habeas proceeding, is entitled to immediate release from
confinement. However, as the appellate court recognized, in order to
succeed in his bid for habeas relief, the plaintiff must first
demonstrate that his consecutive sentence is void. If that prerequisite
is not established, then plaintiff’s good-conduct credits are irrelevant.
What the appellate court did not recognize is that the facts alleged in
plaintiff’s complaint demonstrate he is not entitled to relief. From the
face of plaintiff’s amended complaint, it is clear that plaintiff’s
consecutive sentence is not void; therefore, his amended complaint
was properly dismissed, and there is no need to reach the credit issue.
See People v. Latona, 184 Ill. 2d 260, 281 (1998) (“A court of review
will not ordinarily consider issues that are not essential to the
disposition of the cause before it”).


                                  -6-
    A threshold component of plaintiff’s argument is that his
consecutive sentence was void for lack of statutory compliance
insofar as the circuit court failed to “set forth in the record” that a
consecutive sentence was required to protect the public from further
criminal conduct. However, in People v. Hicks, 101 Ill. 2d 366, 374
(1984), this court held “that the statutory requirement that the court
‘shall set forth in the record’ the basis for the court’s determination
that such sentences are ‘required to protect the public from further
criminal conduct by the defendant’ is permissive rather than
mandatory, and has been waived.” If the statutory sentencing
requirement of section 5–8–4(b) is subject to forfeiture, as this court
held in Hicks, then noncompliance cannot, logically, render the
resulting sentence void. “An argument that an order or judgment is
void is not subject to waiver.” Thompson, 209 Ill. 2d at 27. Thus,
plaintiff’s consecutive sentence would be, at most, voidable. A
voidable judgment is not subject to collateral attack. People v. Davis,
156 Ill. 2d 149, 157-59 (1993). Consequently, the sentencing judge’s
failure to comply with section 5–8–4(b) would not render plaintiff’s
consecutive sentence void, and plaintiff is not entitled to habeas
relief.
    We do not believe that defendant conceded plaintiff’s consecutive
sentence was void for lack of statutory compliance, as plaintiff
suggested in his motion to reconsider, but even if that were the case,
we, as a court of review, are not bound by a party’s concession.
People v. Bywater, 358 Ill. App. 3d 191, 195 (2005), rev’d on other
grounds, 223 Ill. 2d 477 (2006); People v. Durdin, 312 Ill. App. 3d
4, 6 (2000); see also People v. Kliner, 185 Ill. 2d 81, 116 (1998)
(reviewing court is not bound by trial court’s acceptance of State’s
erroneous concession). Moreover, this court may affirm the circuit
court’s judgment on any basis contained in the record. Leonardi v.
Loyola University of Chicago, 168 Ill. 2d 83, 97 (1995) (“As a
reviewing court, we can sustain the decision of a lower court on any
grounds which are called for by the record, regardless of whether the
lower court relied on those grounds and regardless of whether the
lower court’s reasoning was correct”). Grounds for affirming the
decision of the circuit court, dismissing the amended complaint for
habeas, are evident from an examination of the record, as the



                                 -7-
sentencing defect alleged by plaintiff is insufficient to render
plaintiff’s consecutive sentence void.
    In sum, plaintiff’s amended complaint–taking into account the
applicable case authority–fails to state a basis for habeas corpus
relief. Therefore, we reverse the judgment of the appellate court and
affirm the circuit court’s dismissal of plaintiff’s complaint for order
of habeas corpus.

                                 Appellate court judgment reversed;
                                   circuit court judgment affirmed.



    CHIEF JUSTICE FITZGERALD and JUSTICE BURKE took no
part in the consideration or decision of this case.




                                 -8-